DETAILED ACTION
Allowable Subject Matter
Claims 1 and 5–6 are allowed.
An Information Disclosure statement was filed on February 15th, 2022. The prior arts cited were found to not address the most recent claim amendments and were therefore considered irrelevant.
EXAMINER' S AMENDMENT
9.	An examiner' s amendment to the record for minor informalities appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A driving method of a portable data-processing 
determining a finger of a user that is used for a touch operation of the portable data-processing device by sensing a touch of the finger at a first side surface or a second side surface of the portable data-processing device, 
wherein the first side surface and the second side surface each comprise a touch sensor and are configured to display an image, and the second side surface faces the first side surface with a display portion therebetween; and 
displaying images used for the touch operation of the portable data-processing device on a display portion so that an image frequently used for the touch operation is displayed nearer to a movable range of the finger than an image less frequently used for the touch operation while at least one of the first side surface and the second side surface is in contact with other fingers, 
wherein a position of the image frequently used for the touch operation is generated by the portable data-processing 

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in the Interview Summary of August 4th, 2021. No prior art, either alone or in combination teaches or suggests a portable data-processing device having a first side surface and a second side surface that each comprise a touch sensor and are configured to display an image with a display portion between the first and second side surfaces, wherein the display portion displays an image frequently used nearer to a movable range of a finger while at least one of the side surfaces is in contact with other fingers, in combination with all other limitations.
The closest prior arts Kim, Jin and Yagihashi teach a first side surface and a second side surface that each comprise a touch sensor and are configured to display an image, however they do not allow at least one of the side surfaces in contact with other fingers while a central display portion displays an image nearer to a movable range of a finger, because they teach direct selection of icons with fingers meaning that other fingers resting on the side surfaces would undesirably activate the touch sensor on the side surfaces. Prasad teaches first and second sides of a same surface rather than first and second side surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646